DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The remarks filed on 6/8/2022 are acknowledged.
	Claims 1-22 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowed in view of the interview conducted 6/7/2022, the remarks filed 6/8/2022, and the updated search conducted and prosecution history, and in particular the arguments on pages 2-3 of the remarks filed 6/8/2022 arguing that “Michaels teaches away from Applicant's claimed invention as Michaels describes its stable, liquid pharmaceutical formulations as including a molar excess of Tris to furosemide. Applicant's claimed liquid pharmaceutical formulations have a molar excess of furosemide to Tris, in direct contrast to the teachings of Michaels. Thus, a skilled artisan aware of Michaels would not be motivated to prepare liquid pharmaceutical formulations have a molar excess of furosemide to Tris nor would the skilled artisan have any expectation of successfully preparing such liquid pharmaceutical formulations that would be stable and suitable for their intended use.” 
	An updated prior art search did not disclose a reference that teaches the limitations of the claimed liquid pharmaceutical formulation. Further, there is insufficient motivation to combine the prior art to teach or make obvious the claimed liquid pharmaceutical formulation.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615             

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615